UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1831


NATHANIEL J. FAUBER,

                  Plaintiff – Appellant,

             v.

VIRGINIA ARMY NATIONAL GUARD; STATE OF VIRGINIA;          UNITED
STATES OF AMERICA; SALEM VETERANS HOSPITAL,

                  Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James C. Turk, Senior
District Judge. (5:08-cv-00068-jct)


Submitted:    September 10, 2009        Decided:   September 14, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathanial J. Fauber, Appellant Pro Se.    Christy Monolo, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, Rick A.
Mountcastle, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel J. Fauber appeals the district court’s order

denying his motion to reconsider the district court’s previous

order    dismissing   his   civil   complaint.     We   have   reviewed   the

record and find no reversible error.           Accordingly, we affirm for

the reasons stated by the district court.               Fauber v. Virginia

Army Nat’l Guard, No. 5:08-cv-00068-jct (W.D. Va. filed June 30,

2009; entered July 2, 2009). ∗            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




     ∗
       To the extent Fauber seeks to appeal the district court’s
order of April 13, 2009 granting the Appellees’ respective
motions to dismiss and quash, the appeal is clearly untimely.
See Fed. R. App. P. 4(a)(1).



                                      2